DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive.   Applicant argues that the Terada reference does not disclose an encoder comprising a “first memory device” and a decoder connected to the encoder through a “second memory device.”  The examiner respectfully disagrees.  Terada discloses that the encoder/decoder ex355 comprises a frame memory (see [0016] and [0391]), which may be equated to the claimed “first memory device.”  The memory inherently present in the multiplexing / demultiplexing unit ex353, as described in the previous Office action (see Final action pg. 2), equates to the claimed “second memory device.”  As was also described previously, the decoder is electrically connected to the encoder through the “second memory” in the multiplexing / demultiplexing unit.  Accordingly, Terada anticipates claim 11 as it is currently presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terada et al., WIPO Pub No. WO 2016/199330.

As to claim 11 Terada discloses an electronic device comprising: 
an encoder configured to receive an image data (Fig. 1: 100; Fig. 76B: Ex355 is an encoder), the encoder comprises a first memory device ([0016] and [0391] – encoder comprises a frame memory, or a first memory device);
a second memory device (Fig. 76B: multiplexing demultiplexing unit Ex353 receives compressed video for transmission, therefore inherently stores, at least temporarily, the video.  This is a second memory device); and 
a decoder electrically connected to the encoder through the memory device (Fig. 29: 200; Fig. 76B: Ex355 is an encoder/decoder), 
5wherein the image data comprises a first frame image and a second frame image ([0011] – video is known to comprise a series of frames), 
wherein the encoder comprises a semiconductor device where a neural network is formed ([0371] – the encoder is implemented on a semiconductor device and [0043]-[0044] – the encoder implements a neural network), 
wherein the neural network is configured to determine whether a first region of the first frame image and a second region of the second frame image match, are similar to, or mismatch 10each other ([0043] – the neural network determines block positions having highest correlation to the reference image, therefore determines whether a region of a first (reference) image matches or is similar to a region of a second image), 
wherein the encoder is configured to obtain a vector quantity between the first region and the second region ([0043]), 
wherein the encoder is configured to perform a motion-compensated prediction processing on the image data with use of the vector quantity and generate a compressed image 15data ([0043]-[0044]), 
wherein the second memory device is configured to store the compressed image data (Fig. 76B: multiplexing demultiplexing unit Ex353 receives compressed video for transmission, therefore inherently stores, at least temporarily, the video in a second memory device), and 
wherein the decoder is configured to decompress the compressed image data and is electrically connected to a video display portion (Fig. 76B and its description – the decoder is configured to decompress any encoded image data, therefore is configured to decompress the image data compressed by the device’s encoder).  

As to claim 20 Terada discloses the electronic device according to claim 11, comprising the video display portion (Fig. 76B).

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423